Citation Nr: 9919757	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  91-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code in 
the amount of $355.20.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision of the 
Committee on Waivers and Compromises (Committee) of a 
Regional Office (RO) of the VA.  The notice of disagreement 
was received in January 1993.  The statement of the case was 
sent to the veteran in April 1993.  The substantive appeal 
was received in April 1993.  

In April 1995, the Board remanded this case to the RO.  The 
Introduction Section of the Board's April 1995 remand is 
hereby incorporated by reference.  The Board notes that the 
issue currently in appellate status was originally noted in 
the April 1995 Board remand decision which addressed the 
issue of entitlement to restoration of a 100 percent 
evaluation for the veteran's service connected schizophrenia 
beginning on March 1, 1990.  The Board remanded this issue to 
the RO for further development and deferred the waiver issue.  
In October 1998, the issue of restoration of the 100 percent 
evaluation for the veteran's schizophrenia beginning March 1, 
1990 issue was resolved in the veteran's favor.  The waiver 
issue is the only issue in appellate status and before the 
Board at this time.  

In January 1999, the Board remanded the waiver issue to the 
RO for further action.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  In August 1991, the veteran applied for Chapter 31 
vocational rehabilitation benefits and in January 1992, it 
was shown that the veteran enrolled at Mohawk Valley 
Community College for the Spring 1992 term, from January 20, 
1992 through May 17, 1992.  

2.  In February 1992, the veteran's education award was 
processed and he was advised that he would be paid a 
subsistence allowance for his educational training of $333 
per month, with the first payment for January 1992 of 
$122.10.  

3.  In March 1992, the Mohawk Valley Community College 
notified the RO that the veteran last attended classes on 
February 28, 1992.  

4.  In a March 1992 letter, the RO informed the veteran that 
his vocational rehabilitation program was interrupted 
effective February 28, 1992 since he withdrew from school.  

5.  In April 1992, the veteran failed to attend an interview 
with a vocational rehabilitation specialist.  

6.  In June 1992, the RO informed the veteran that his 
vocational rehabilitation program had been discontinued; 
thereafter, he was advised that his subsistence allowance had 
been retroactively terminated effective February 29, 1992.  
This action created an overpayment of $355.20.  

7.  In November 1992, the Committee denied the veteran's 
request for waiver; the veteran appealed this determination.  

8.  In January 1993, a financial status report was received 
from the veteran in which he indicated that his monthly 
expenses exceed his monthly income by $458.  

9.  In October 1998, the issue of restoration of the 100 
percent evaluation for the veteran's schizophrenia beginning 
March 1, 1990 issue was resolved in the veteran's favor and 
the veteran was awarded a substantial retroactive grant of VA 
disability compensation benefits.  

10.  In January 1999, the Board remanded this case for the RO 
to provide the veteran an opportunity to submit current 
financial information, but the veteran failed to do so.  

11.  The overpayment was not due to the veteran's fraud, 
misrepresentation of bad faith.

12.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
his fault; since withholding of benefits or recovery would 
not nullify the objective for which benefits were intended; 
since the veteran would be unjustly enriched if the benefits 
were not recovered and since failure to make restitution 
would result in unfair gain to the veteran; and since the 
veteran did not change his position to his detriment and 
reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation. 


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith; however, the recovery of VA 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code in the amount of $355.20 would not be 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that he has presented 
a claim which is plausible. The Board is also satisfied that 
all relevant facts have been properly developed and that the 
VA has fulfilled its duty to assist the appellant as mandated 
by 38 U.S.C.A. § 5107 (West 1991).

A review of the record in this case reflects that in August 
1991, the veteran applied for Chapter 31 vocational 
rehabilitation benefits.  In January 1992, a VA Form 28-1905, 
Authorization and Certification of Entrance or Reentrance 
into Rehabilitation and Certification of Status, was received 
in which it was indicated that the veteran enrolled at Mohawk 
Valley Community College for the Spring 1992 term, from 
January 20, 1992 through May 17, 1992.  In February 1992, the 
veteran's education award was processed.  In February 1992, 
the veteran was advised that he would be paid a subsistence 
allowance for his educational training of $333 per month, 
with the first payment for January 1992 of $122.10.  In March 
1992, the Mohawk Valley Community College notified the RO 
that the veteran last attended classes on February 28, 1992.  

In a March 1992 letter, the RO informed the veteran that his 
vocational rehabilitation program was interrupted effective 
February 28, 1992 since he withdrew from school.  In April 
1992, the veteran failed to attend an interview with a 
vocational rehabilitation specialist.  In June 1992, the RO 
informed the veteran that his vocational rehabilitation 
program had been discontinued.  Thereafter, he was advised 
that his subsistence allowance had been retroactively 
terminated effective February 29, 1992.  This action created 
an overpayment of $355.20.  

In June 1992, correspondence was received from the veteran in 
which he asserted that he told the VA vocational 
rehabilitation specialist in February 1992 that he was 
terminating his educational program in February 1992.  The 
veteran asserted that he taped this conversation; however, 
when requested to provide a copy of the tape, he did not 
comply.  In July 1992, the veteran requested a waiver of the 
recovery of the overpayment.  He submitted a blank financial 
status report.  

In November 1992, the Committee denied the veteran's request 
based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  The Committee found that 
the veteran was at fault in the creation of the overpayment 
as he did not notify the VA in a timely manner of his 
withdrawal from classes and because he negotiated his 
subsistence allowance for March 1992 when he knew he was not 
attending classes.  The Board agrees with the Committee that 
the overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.  In August 1992, the veteran 
again asserted that he informed the VA in a timely manner of 
his withdrawal from classes.  In January 1993, a financial 
status report was received from the veteran in which he 
indicated that his monthly expenses exceed his monthly income 
by $458.  In his substantive appeal, the veteran again 
maintained that he taped his conversation with the vocational 
rehabilitation specialist; however, as noted, he has failed 
to submit a copy of this alleged conversation. 

In October 1998, the issue of restoration of the 100 percent 
evaluation for the veteran's schizophrenia beginning March 1, 
1990 issue was resolved in the veteran's favor.  As such, the 
veteran was awarded a substantial retroactive grant of VA 
disability compensation benefits.  In light of the foregoing, 
it is clear that the veteran's financial situation has 
changed.  In order to clarify the veteran's financial 
situation, the Board remanded this case in January 1999 for 
the RO to provide the veteran an opportunity to submit 
current financial information.  The RO complied with the 
Board's remand, but the veteran failed to provide any updated 
financial information.  The Board notes, however, that since 
this was a VA grant of benefits, the Board is aware that the 
veteran has recently been granted a substantial award and his 
VA benefits have been increased to the 100 percent level.  As 
such, based on the record, the Board cannot find that there 
is financial hardship on the veteran's part, as noted below.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

At the outset, the Board notes that there is no evidence of 
record that the veteran informed the RO of his withdrawal 
from school; rather, his school notified the VA.  The veteran 
repeatedly referred to an alleged taped conversation, but has 
not provided the requested copy of this tape.  

The first element to be considered pertains to the fault of 
the debtor and requires an analysis as to whether the actions 
of the veteran contributed to the creation of the debt.  
After consideration of the record, the Board finds that the 
veteran was at fault in the creation of the overpayment.  The 
veteran enrolled in school, was paid subsistence based on his 
intention to attend school, and then ceased attending school 
shortly into the semester.  The veteran kept the subsistence 
allowance.  Although he contends that he notified the VA of 
his withdrawal from school, he refused to provide any 
verification and his contentions are unsupported by the 
record.  The record shows that his school notified the VA of 
the veteran's withdrawal from school.  Therefore, since he 
failed to notify the VA of his withdrawal from school, since 
he had received subsistence money based on enrollment, and 
since he negotiated that payment, the veteran was solely at 
fault in the creation of the overpayment at issue.  

The second element pertains to the fault on the part of the 
VA. The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment. A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case.  Through no VA fault, the veteran 
failed to notify the VA that he did not intend the continue 
attending school.  The VA properly had paid the veteran 
subsistence allowance based on the veteran's enrollment.  
Accordingly, the Board has determined, in balancing the fault 
of the veteran against the fault of the VA in this case, that 
any fault found in this case must be attributed to the 
veteran.

The other elements for consideration include whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The Board has reviewed these 
elements, but the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The veteran was paid benefits that he was 
only entitled to negotiate if he remained in school.  Since 
he did not remain in school, he was not entitled to these 
benefits.  As such, if the veteran is not required to repay 
the subsistence allowance in question, he would be unjustly 
enriched.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on VA benefits. 38 
C.F.R. § 1.965(a) (1998).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's income has recently been substantially increased 
due to his receipt of retroactive VA compensation benefits 
and his continued receipt of VA compensation benefits at the 
100 percent level.  The veteran has failed to update his 
financial information.  In light of the foregoing, the Board 
is unable to conclude that there is financial hardship in 
this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

